Voya Insurance and Annuity Company ENDORSEMENT The Contract, Policy and/or Certificate is hereby endorsed effective September 1, 2014, as follows: The name of ING USA Annuity and Life Insurance Company has been changed to Voya I nsurance and Annuity Company . Accordingly, all references to ING USA Annuity and Life Insurance Company or ING in the Contract, Policy and/or Certificate are changed to Voya Insurance and Annuity Company and Voya , respectively. The address remains as follows: 909 Locust Street Des Moines, Iowa 50309 All other terms, conditions and provisions of your Contract, Policy and/or Certificate remain unchanged. IU-RA-3140
